Exhibit 10.50
TRIDENT MICROSYSTEMS, INC.
FORM OF STOCK OPTION AGREEMENT
(For US Participant)
     Trident Microsystems, Inc. (the “Company”) has granted to the Participant
named in the Notice of Grant of Stock Option (the “Grant Notice”) to which this
Stock Option Agreement (the “Option Agreement”) is attached an option (the
“Option”) to purchase certain shares of Stock upon the terms and conditions set
forth in the Grant Notice and this Option Agreement. The Option has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Trident Microsystems, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with,
the Grant Notice, this Option Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of shares issuable pursuant to the Option (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.
     1.  Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
     2. Tax Consequences.
          2.1 Tax Status of Option. This Option is intended to have the tax
status designated in the Grant Notice.
               (a) Incentive Stock Option. If the Grant Notice so designates,
this Option is intended to be an Incentive Stock Option within the meaning of
Section 422(b) of the Code, but the Company does not represent or warrant that
this Option qualifies as such. The Participant should consult with the
Participant’s own tax advisor regarding the tax effects of this Option and the
requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements. (NOTE TO PARTICIPANT: If the Option is exercised more than three
(3) months after the date on which you cease to be an Employee (other than by
reason of your death or permanent and total disability as defined in
Section 22(e)(3) of the Code), the Option will be treated as a Nonstatutory
Stock Option and not as an Incentive Stock Option to the extent required by
Section 422 of the Code.)
               (b) Nonstatutory Stock Option. If the Grant Notice so designates,
this Option is intended to be a Nonstatutory Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.
          2.2 ISO Fair Market Value Limitation. If the Grant Notice designates
this Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Participant under all
stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Section 2.2, options designated
as Incentive Stock Options are taken into account in the order in which they
were granted, and the Fair Market Value of stock is determined as of the time
the option with respect to

 



--------------------------------------------------------------------------------



 



such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)
     3. Administration.
     All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
     4. Exercise of the Option.
          4.1 Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 5) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.
          4.2 Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 5 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.
          4.3 Payment of Exercise Price.
               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the aggregate Exercise Price for the number of shares
of Stock for which the Option is being exercised shall be made (i) in cash, by
check or in cash equivalent; (ii) if permitted by the Company and subject to the
limitations contained in

2



--------------------------------------------------------------------------------



 



Section 4.3(b), by means of (1) a Cashless Exercise, (2) a Net-Exercise, or
(3) a Stock Tender Exercise; or (iii) by any combination of the foregoing.
               (b) Limitations on Forms of Consideration. The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.
               (i) Cashless Exercise. A “Cashless Exercise” means the delivery
of a properly executed Exercise Notice together with irrevocable instructions to
a broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to shares of Stock
acquired upon the exercise of the Option in an amount not less than the
aggregate Exercise Price for such shares (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System).
               (ii) Net-Exercise. A “Net-Exercise” means the delivery of a
properly executed Exercise Notice electing a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to the Participant
upon the exercise of the Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate Exercise Price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
Exercise Price not satisfied by such reduction in the number of whole shares to
be issued. Following a Net-Exercise, the number of shares remaining subject to
the Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.
               (iii) Stock Tender Exercise. A “Stock Tender Exercise” means the
delivery of a properly executed Exercise Notice accompanied by (1) the
Participant’s tender to the Company, or attestation to the ownership, in a form
acceptable to the Company of whole shares of Stock having a Fair Market Value
that does not exceed the aggregate Exercise Price for the shares with respect to
which the Option is exercised, and (2) the Participant’s payment to the Company
in cash of the remaining balance of such aggregate Exercise Price not satisfied
by such shares’ Fair Market Value. A Stock Tender Exercise shall not be
permitted if it would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. If
required by the Company, the Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Participant for a period of time required by the
Company (and not used for another option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.
          4.4 Tax Withholding.
               (a) In General. At the time the Option is exercised, in whole or
in part, or at any time thereafter as requested by a Participating Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
(including any social insurance) withholding obligations of the Participating
Company Group, if any, which arise in connection with the Option. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant.
               (b) Withholding in Shares. The Company shall have the right, but
not the obligation, to require the Participant to satisfy all or any portion of
a Participating Company’s tax withholding obligations upon exercise of the
Option by deducting from the shares of Stock otherwise issuable to the
Participant upon such exercise a number of whole shares having a fair market
value, as determined by the Company as of the date of exercise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.
          4.5 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the

3



--------------------------------------------------------------------------------



 



Participant has an account relationship of which the Company has notice any or
all shares acquired by the Participant pursuant to the exercise of the Option.
Except as provided by the preceding sentence, a certificate for the shares as to
which the Option is exercised shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
          4.6 Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
          4.7 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.
     5. Nontransferability of the Option.
     During the lifetime of the Participant, the Option shall be exercisable
only by the Participant or the Participant’s guardian or legal representative.
The Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
     6. Termination of the Option.
     The Option shall terminate and may no longer be exercised after the first
to occur of (a) the close of business on the Option Expiration Date, (b) the
close of business on the last date for exercising the Option following
termination of the Participant’s Service as described in Section 7, or (c) a
Change in Control to the extent provided in Section 8.
     7. Effect of Termination of Service.
          7.1 Option Exercisability. Except as provided below during the period
commencing upon the consummation of a Change in Control and ending on the date
occurring eighteen (18) months thereafter, the Option shall terminate
immediately upon the Participant’s termination of Service to the extent that it
is then unvested and shall be exercisable after the Participant’s termination of
Service to the extent it is then vested only during the applicable time period
as determined below and thereafter shall terminate. During the period commencing
upon the consummation of a Change in Control and ending on the date occurring
eighteen (18) months thereafter, the unvested portion of the Option shall not
terminate if the Participant’s Service is terminated without Cause or the
Participant terminates his or her Service for Good Reason (as defined below). To
the extent that the preceding sentence applies, the unvested portion of the
Option shall terminate, if at all, when the period for executing (and not
revoking) the separation agreement and release described in Section 8 expires.

4



--------------------------------------------------------------------------------



 



               (a) Disability. If the Participant’s Service terminates because
of the Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.
               (b) Death. If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
for Vested Shares on the date on which the Participant’s Service terminated, may
be exercised by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of twelve (12) months after the date on
which the Participant’s Service terminated, but in any event no later than the
Option Expiration Date. The Participant’s Service shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the Participant’s termination of Service.
               (c) Termination for Cause. Notwithstanding any other provision of
this Option Agreement to the contrary, if the Participant’s Service is
terminated for Cause or if, following the Participant’s termination of Service
and during any period in which the Option otherwise would remain exercisable,
the Participant engages in any act that would constitute Cause, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.
               (d) Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.
          7.2 Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, other than termination of the Participant’s Service for Cause, if the
exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until the later of (a) thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, or (b) the end
of the applicable time period under Section 7.1, but in any event no later than
the Option Expiration Date.
     8. Effect of Change in Control.
     In the event of a Change in Control, except to the extent that the
Committee determines to cash out the Option in accordance with Section 13.1(c)
of the Plan, the surviving, continuing, successor or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue in full force
and effect the Company’s rights and obligations under all or any portion of the
Option or substitute for all or any portion of the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Stock); provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. Notwithstanding the foregoing, in the event of a Change in Control
in which the Acquiror, does not assume or continue the Company’s rights and
obligations under any then outstanding Option subject to time-based vesting or
substitute for such Option a substantially equivalent option for the Acquiror’s
stock, then the vesting and exercisability of such Option which is not assumed,
continued or substituted for shall be accelerated in full effective immediately
prior to but conditioned upon the consummation of the Change in Control,
provided the Participant is providing Services immediately prior to the Change
in Control. In addition, and notwithstanding anything in this Agreement to the
contrary, to the extent the Option is subject to performance based vesting, the
vesting and

5



--------------------------------------------------------------------------------



 



exercisability of such an Option shall be accelerated in full immediately prior
to but conditioned upon the consummation of the Change in Control (assuming for
purposes of determining the extent of such acceleration that one hundred percent
(100%) of the target level of performance was achieved), provided that
Participant is providing Services immediately prior to the Change in Control.
The Option shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control to the extent that the Option is
neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control.
          To the extent that an Option is assumed, continued or substituted for
by the Acquiror, such Option shall be subject to accelerated exercisability and
vesting if, during the period commencing upon the consummation of the Change in
Control and ending on the date occurring eighteen (18) months thereafter the
Participant’s Service is terminated without Cause or the Participant terminates
his or her Service for “Good Reason.” This accelerated exercisability and
vesting shall only be applicable if the Participant executes a separation
agreement and release and such agreement and release becomes effective in
accordance with its terms no later than sixty (60) days following such
termination, in which event the accelerated exercisability and vesting shall be
effective on the date the separation agreement and release becomes effective.
          For purposes of this Agreement, “Good Reason” shall be defined as the
occurrence of any of the following conditions without the Participant’s written
consent, which condition(s) remain(s) in effect thirty (30) days after written
notice to the Company from the Participant of such condition(s) and which notice
must have been given within ninety (90) days following the initial occurrence of
such condition(s):
          (i) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility as measured against the Participant’s authority, duties
or responsibilities immediately prior to (A) such diminution, or (B) a Change in
Control;
          (ii) a material decrease in the Participant’s “Base Salary Rate” or
“Annual Target Bonus Rate” (subject to applicable performance requirements with
respect to the actual amount of the Annual Target Bonus Rate earned and paid),
other than any such material decrease that occurs in connection with a decrease
that is imposed on all employees of the Participating Company Group (which shall
include the Acquiror) at the time of such decrease; or
          (iii) the relocation of the Participant’s work place to a location
that increases the regular commute distance between the Participant’s residence
and work place by more than thirty (30) miles (one-way).
In the event that a Participant continues his/her employment for a period of one
hundred eighty (180) days or more following the occurrence of any condition
constituting Good Reason, such condition shall no longer constitute Good Reason.
          In addition, for purposes of this Agreement, “Annual Target Bonus
Rate” means an amount equal to the aggregate of all annual incentive bonuses
that would be earned by the Participant at the targeted annual rate (assuming
attainment of 100% of all applicable performance goals) under the terms of the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year in which the Participant’s
termination occurs. For this purpose, annual incentive bonuses shall not include
signing bonuses or other nonrecurring cash incentive awards. Further, for this
purpose, “Base Salary Rate” means the greater of the Participant’s (i) monthly
base salary rate in effect immediately prior to his/her Termination, or
(ii) monthly base salary rate in effect immediately prior to a Change in
Control, in either case without giving effect to any reduction in the
Participant’s base salary rate that constitutes a Good Reason. For this purpose,
base salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.
          Notwithstanding anything in the Plan to the contrary, “Change in
Control” shall mean for purposes of this Agreement the occurrence of any of the
following:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such

6



--------------------------------------------------------------------------------



 



person) “beneficial ownership” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of stock of the Company representing more
than percent (50%) of the total combined voting power of the Company’s
then-outstanding stock entitled to vote generally in the election of directors;
          (ii) the Company is party to a merger or consolidation which results
in the holders of the voting stock of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;
          (iii) the sale or disposition of all or substantially all of the
Company’s assets or consummation of any transaction having similar effect (other
than a sale or disposition to one or more subsidiaries of the Company); or
          (iv) a change in the composition of the Company’s Board within any
consecutive 12-month period as a result of which fewer than a majority of the
directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) above in which a majority of
the members of the board of directors of the Acquiror, immediately after such
transaction is comprised of directors who were members of the Board immediately
prior to consummation of such transaction.
     9. Adjustments for Changes in Capital Structure.
     Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
     10. Rights as a Stockholder, Director, Employee or Consultant.
     The Participant shall have no rights as a stockholder with respect to any
shares covered by the Option until the date of the issuance of the shares for
which the Option has been exercised (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date the shares are issued, except as
provided in Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or Consultant, as the case may
be, at any time.
     11. Notice of Sales Upon Disqualifying Disposition.

7



--------------------------------------------------------------------------------



 



     The Participant shall dispose of the shares acquired pursuant to the Option
only in accordance with the provisions of this Option Agreement. In addition, if
the Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.
     12. Legends.
     The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock subject to the provisions of this Option Agreement.
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Option Agreement shall be effective unless in
writing.
          13.2 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.
          13.3 Binding Effect. This Option Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.4 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company,

8



--------------------------------------------------------------------------------



 



or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address of
such party set forth in the Grant Notice or at such other address as such party
may designate in writing from time to time to the other party.
          (a) Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
          (b) Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.4(a) of this Option Agreement and consents
to the electronic delivery of the Plan documents and, if permitted by the
Company, the delivery of the Grant Notice and Exercise Notice, as described in
Section 13.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.4(a).
          13.5 Integrated Agreement. The Grant Notice, this Option Agreement and
the Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein, the
provisions of the Grant Notice, the Option Agreement and the Plan shall survive
any exercise of the Option and shall remain in full force and effect.
          13.6 Applicable Law. This Option Agreement shall be governed by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          13.7 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9



--------------------------------------------------------------------------------



 



TRIDENT MICROSYSTEMS, INC.
FORM OF STOCK OPTION AGREEMENT
(For Non-US Participant)
     Trident Microsystems, Inc. (the “Company”) has granted to the Participant
named in the Notice of Grant of Stock Option (the “Grant Notice”) to which this
Stock Option Agreement (the “Option Agreement”) is attached an option (the
“Option”) to purchase certain shares of Stock upon the terms and conditions set
forth in the Grant Notice and this Option Agreement. The Option has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Trident Microsystems, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with,
the Grant Notice, this Option Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of shares issuable pursuant to the Option (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
     2. Certain Conditions of the Option.
          2.1 Compliance with Local Law. The Participant agrees that the
Participant will not acquire shares pursuant to the Option or transfer, assign,
sell or otherwise deal with such shares except in compliance with Local Law.
          2.2 Employment Conditions. In accepting the Option, the Participant
acknowledges that:
               (a) Any notice period mandated under Local Law shall not be
treated as Service for the purpose of determining the vesting of the Option; and
the Participant’s right to exercise the Option after termination of Service, if
any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under Local Law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.
               (b) The vesting of the Option shall cease upon, and no shares
shall become Vested Shares following, the Participant’s termination of Service
for any reason except as may be explicitly provided by the Plan or this
Agreement.
               (c) The Plan is established voluntarily by the Company. It is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Option Agreement.
               (d) The grant of the Option is voluntary and occasional and does
not create any contractual or other right to receive future grants of Options,
or benefits in lieu of Options, even if Options have been granted repeatedly in
the past.

 



--------------------------------------------------------------------------------



 



               (e) All decisions with respect to future Option grants, if any,
will be at the sole discretion of the Company.
               (f) The Participant’s participation in the Plan shall not create
a right to further Service with any Participating Company and shall not
interfere with the ability of any Participating Company to terminate the
Participant’s Service at any time, with or without cause.
               (g) The Participant is voluntarily participating in the Plan.
               (h) The Option is an extraordinary item that does not constitute
compensation of any kind for Service of any kind rendered to any Participating
Company, and which is outside the scope of the Participant’s employment
contract, if any.
               (i) The Option is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
               (j) In the event that the Participant is not an employee of the
Company, the Option grant will not be interpreted to form an employment contract
or relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.
               (k) The future value of the underlying shares is unknown and
cannot be predicted with certainty. If the underlying shares do not increase in
value, the Option will have no value. If the Participant exercises the Option
and obtains shares, the value of those shares acquired upon exercise may
increase or decrease in value, even below the Exercise Price.
               (l) No claim or entitlement to compensation or damages arises
from termination of the Option or diminution in value of the Option or shares
purchased through exercise of the Option resulting from termination of the
Participant’s Service (for any reason whether or not in breach of Local Law) and
the Participant irrevocably releases the Company and each other Participating
Company from any such claim that may arise. If, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen
then, by signing this Option Agreement, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such a claim.
          2.3 Data Privacy Consent.
               (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among the
members of the Participating Company Group for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
               (b) The Participant understands that the Participating Company
Group holds certain personal information about the Participant, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon exercise of the Option. The

2



--------------------------------------------------------------------------------



 



Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
     3. Administration.
     All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
     4. Exercise of the Option.
          4.1 Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 5) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.
          4.2 Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 5 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.
          4.3 Payment of Exercise Price.
               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the aggregate Exercise Price for the number of shares
of Stock for which the Option is being exercised shall be made (i) in cash, by
check or in cash equivalent; (ii) if permitted by the Company and subject to the
limitations contained in Section 4.3(b), by means of (1) a Cashless Exercise,
(2) a Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination
of the foregoing.

3



--------------------------------------------------------------------------------



 



               (b) Limitations on Forms of Consideration. The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.
                    (i) Cashless Exercise. A “Cashless Exercise” means the
delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker in a form acceptable to the Company providing for the
assignment to the Company of the proceeds of a sale or loan with respect to
shares of Stock acquired upon the exercise of the Option in an amount not less
than the aggregate Exercise Price for such shares (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System).
                    (ii) Net-Exercise. A “Net-Exercise” means the delivery of a
properly executed Exercise Notice electing a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to the Participant
upon the exercise of the Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate Exercise Price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
Exercise Price not satisfied by such reduction in the number of whole shares to
be issued. Following a Net-Exercise, the number of shares remaining subject to
the Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.
                    (iii) Stock Tender Exercise. A “Stock Tender Exercise” means
the delivery of a properly executed Exercise Notice accompanied by (1) the
Participant’s tender to the Company, or attestation to the ownership, in a form
acceptable to the Company of whole shares of Stock having a Fair Market Value
that does not exceed the aggregate Exercise Price for the shares with respect to
which the Option is exercised, and (2) the Participant’s payment to the Company
in cash of the remaining balance of such aggregate Exercise Price not satisfied
by such shares’ Fair Market Value. A Stock Tender Exercise shall not be
permitted if it would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. If
required by the Company, the Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Participant for a period of time required by the
Company (and not used for another option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.
          4.4 Tax Withholding.
               (a) In General. Regardless of any action taken by the Company or
any other Participating Company with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding (the
“Tax Obligations”), the Participant acknowledges that the ultimate liability for
all Tax Obligations legally due by the Participant is and remains the
Participant’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax Obligations in connection
with any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of shares acquired pursuant to such exercise, or the
receipt of any dividends and (b) does not commit to structure the terms of the
grant or any other aspect of the Option to reduce or eliminate the Participant’s
liability for Tax Obligations. At the time of exercise of the Option, the
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all withholding obligations of the Company and any other
Participating Company. In this regard, at the time the Option is exercised, in
whole or in part, or at any time thereafter as requested by the Company or any
other Participating Company, the Participant hereby authorizes withholding of
all applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Option. Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company or any other
Participating Company may sell or arrange for the sale of shares acquired by the
Participant to satisfy the Tax Obligations. Finally, the Participant shall pay
to the Company or any other Participating Company any amount of the Tax
Obligations that any such company may be required to withhold as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall have no obligation to

4



--------------------------------------------------------------------------------



 



process the exercise of the Option or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.
               (b) Withholding in Shares. If permissible under applicable law,
including Local Law, the Company shall have the right, but not the obligation,
to require the Participant to satisfy all or any portion of the Tax Obligations
upon exercise of the Option by deducting from the shares of Stock otherwise
issuable to the Participant upon such exercise a number of whole shares having a
fair market value, as determined by the Company as of the date of exercise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.
          4.5 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the exercise of the Option. Except as
provided by the preceding sentence, a certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
          4.6 Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of United
States federal or state or Local Law with respect to such securities. The Option
may not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable United States federal or state or
foreign securities laws, including Local Law, or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, the Option may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Option be in effect with respect to the shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
          4.7 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.
     5. Nontransferability of the Option.
     During the lifetime of the Participant, the Option shall be exercisable
only by the Participant or the Participant’s guardian or legal representative.
The Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
     6. Termination of the Option.
     The Option shall terminate and may no longer be exercised after the first
to occur of (a) the close of business on the Option Expiration Date, (b) the
close of business on the last date for exercising the Option following
termination of the Participant’s Service as described in Section 7, or (c) a
Change in Control to the extent provided in Section 8.

5



--------------------------------------------------------------------------------



 



     7. Effect of Termination of Service.
          7.1 Option Exercisability. Except as provided below during the period
commencing upon the consummation of a Change in Control and ending on the date
occurring eighteen (18) months thereafter,, the Option shall terminate
immediately upon the Participant’s termination of Service to the extent that it
is then unvested and shall be exercisable after the Participant’s termination of
Service to the extent it is then vested only during the applicable time period
as determined below and thereafter shall terminate. During the period commencing
upon the consummation of a Change in Control and ending on the date occurring
eighteen (18) months thereafter the unvested portion of the Option shall not
terminate if the Participant’s Service is terminated without Cause or the
Participant terminates his or her Service for “Good Reason” (as defined below).
To the extent that the preceding sentence applies, the unvested portion of the
Option shall terminate, if at all, when the period for executing (and not
revoking) the separation agreement and release described in Section 8 expires.
               (a) Disability. If the Participant’s Service terminates because
of the Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.
               (b) Death. If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
for Vested Shares on the date on which the Participant’s Service terminated, may
be exercised by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of twelve (12) months after the date on
which the Participant’s Service terminated, but in any event no later than the
Option Expiration Date. The Participant’s Service shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the Participant’s termination of Service.
               (c) Termination for Cause. Notwithstanding any other provision of
this Option Agreement to the contrary, if the Participant’s Service is
terminated for Cause or if, following the Participant’s termination of Service
and during any period in which the Option otherwise would remain exercisable,
the Participant engages in any act that would constitute Cause, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.
               (d) Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.
          7.2 Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, other than termination of the Participant’s Service for Cause, if the
exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until the later of (a) thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, or (b) the end
of the applicable time period under Section 7.1, but in any event no later than
the Option Expiration Date.
     8. Effect of Change in Control.
     In the event of a Change in Control, except to the extent that the
Committee determines to cash out the Option in accordance with Section 13.1(c)
of the Plan, the surviving, continuing, successor or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue in full force
and effect the Company’s rights and obligations under all or any portion of the
Option or substitute for all or any portion of the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a

6



--------------------------------------------------------------------------------



 



holder of a share of Stock on the effective date of the Change in Control was
entitled (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise of the Option, for each
share of Stock subject to the Option, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Stock pursuant to the Change in Control. Notwithstanding the
foregoing, in the event of a Change in Control in which the Acquiror, does not
assume or continue the Company’s rights and obligations under any then
outstanding Option subject to time-based vesting or substitute for such Option a
substantially equivalent option for the Acquiror’s stock, then the vesting and
exercisability of such Option which is not assumed, continued or substituted for
shall be accelerated in full effective immediately prior to but conditioned upon
the consummation of the Change in Control, provided the Participant is providing
Services immediately prior to the Change in Control. In addition, and
notwithstanding anything in this Agreement to the contrary, to the extent the
Option is subject to performance based vesting, the vesting and exercisability
of such an Option shall be accelerated in full immediately prior to but
conditioned upon the consummation of the Change in Control (assuming for
purposes of determining the extent of such acceleration that one hundred percent
(100%) of the target level of performance was achieved), provided that
Participant is providing Services immediately prior to the Change in Control.
The Option shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control to the extent that the Option is
neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control.
          To the extent that an Option is assumed, continued or substituted for
by the Acquiror, such Option shall be subject to accelerated exercisability and
vesting if, during the period commencing upon the consummation of the Change in
Control and ending on the date occurring eighteen (18) months thereafter the
Participant’s Service is terminated without Cause or the Participant terminates
his or her Service for “Good Reason.” This accelerated exercisability and
vesting shall only be applicable if the Participant executes a separation
agreement and release and such agreement and release becomes effective in
accordance with its terms no later than sixty (60) days following such
termination, in which event the accelerated exercisability and vesting shall be
effective on the date the separation agreement and release becomes effective.
          For purposes of this Agreement, “Good Reason” shall be defined as the
occurrence of any of the following conditions without the Participant’s written
consent, which condition(s) remain(s) in effect thirty (30) days after written
notice to the Company from the Participant of such condition(s) and which notice
must have been given within ninety (90) days following the initial occurrence of
such condition(s):
          (i) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility as measured against the Participant’s authority, duties
or responsibilities immediately prior to (A) such diminution, or (B) a Change in
Control;
          (ii) a material decrease in the Participant’s “Base Salary Rate” or
“Annual Target Bonus Rate” (subject to applicable performance requirements with
respect to the actual amount of the Annual Target Bonus Rate earned and paid)
other than any such material decrease that occurs in connection with a decrease
that is imposed on all employees of the Participating Company Group (which shall
include the Acquiror) at the time of such decrease; or
          (iii) the relocation of the Participant’s work place to a location
that increases the regular commute distance between the Participant’s residence
and work place by more than thirty (30) miles (one-way).
In the event that a Participant continues his/her employment for a period of one
hundred eighty (180) days or more following the occurrence of any condition
constituting Good Reason, such condition shall no longer constitute Good Reason.
          In addition, for purposes of this Agreement, “Annual Target Bonus
Rate” means an amount equal to the aggregate of all annual incentive bonuses
that would be earned by the Participant at the targeted annual rate (assuming
attainment of 100% of all applicable performance goals) under the terms of the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year in which the

7



--------------------------------------------------------------------------------



 



Participant’s termination occurs. For this purpose, annual incentive bonuses
shall not include signing bonuses or other nonrecurring cash incentive awards.
Further, for this purpose, “Base Salary Rate” means the greater of the
Participant’s (i) monthly base salary rate in effect immediately prior to
his/her Termination, or (ii) monthly base salary rate in effect immediately
prior to a Change in Control, in either case without giving effect to any
reduction in the Participant’s base salary rate that constitutes a Good Reason.
For this purpose, base salary does not include any bonuses, commissions, fringe
benefits, car allowances, other irregular payments or any other compensation
except base salary.
          Notwithstanding anything in the Plan to the contrary, “Change in
Control” shall mean for purposes of this Agreement the occurrence of any of the
following:
                    (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) “beneficial ownership” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of stock
of the Company representing more than percent (50%) of the total combined voting
power of the Company’s then-outstanding stock entitled to vote generally in the
election of directors;
                    (ii) the Company is party to a merger or consolidation which
results in the holders of the voting stock of the Company outstanding
immediately prior thereto failing to retain immediately after such merger or
consolidation direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the stock entitled to vote generally
in the election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;
                    (iii) the sale or disposition of all or substantially all of
the Company’s assets or consummation of any transaction having similar effect
(other than a sale or disposition to one or more subsidiaries of the Company);
or
                    (iv) a change in the composition of the Company’s Board
within any consecutive 12-month period as a result of which fewer than a
majority of the directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) above in which a majority of
the members of the board of directors of the Acquiror, immediately after such
transaction is comprised of directors who were members of the Board immediately
prior to consummation of such transaction.
     9. Adjustments for Changes in Capital Structure.
     Subject to any required action by the stockholders of the Company, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.

8



--------------------------------------------------------------------------------



 



     10. Rights as a Stockholder, Director, Employee or Consultant.
     The Participant shall have no rights as a stockholder with respect to any
shares covered by the Option until the date of the issuance of the shares for
which the Option has been exercised (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date the shares are issued, except as
provided in Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.
     11. Legends.
     The Company may at any time place legends referencing any applicable United
States federal or state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section.
     12. Miscellaneous Provisions.
          12.1 Termination or Amendment. The Committee may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Option Agreement shall be effective unless in
writing.
          12.2 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.
          12.3 Binding Effect. This Option Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          12.4 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

9



--------------------------------------------------------------------------------



 



               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 12.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).
          12.5 Integrated Agreement. The Grant Notice, this Option Agreement and
the Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein, the
provisions of the Grant Notice, the Option Agreement and the Plan shall survive
any exercise of the Option and shall remain in full force and effect.
          12.6 Country-Specific Terms and Conditions. Notwithstanding any other
provision of this Option Agreement to the contrary, the Option shall be subject
to the specific terms and conditions, if any, set forth in the Appendix to this
Option Agreement which are applicable to the Participant’s country of residence,
the provisions of which are incorporated in and constitute part of this Option
Agreement. Moreover, if the Participant relocates to one of the countries
included in the Appendix, the specific terms and conditions applicable to such
country will apply to the Option to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan or this
Option Agreement.
          12.7 Applicable Law. Except as provided pursuant to Section 12.6, this
Option Agreement shall be governed by the laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties as evidenced by this Option Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of the County of Santa
Clara, California, or the federal courts of the United States for the Northern
District of California, and no other courts, where this Option Agreement is made
and/or performed.
          12.8 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
TRIDENT MICROSYSTEMS, INC.
STOCK OPTION AGREEMENT
FOR NON-US PARTICIPANTS
This Appendix includes additional terms and conditions that govern the Option
granted to the Participant if he or she resides in one of the countries listed
below. Capitalized terms used but not defined in this Appendix have the meanings
set forth in the Plan or the Option Agreement.
NETHERLANDS
Notification for Dutch Employees
The Participant has been granted an Option pursuant to which the Participant may
acquire shares of Stock. The Participant should be aware of the Dutch insider
trading rules, which may affect the sale of Stock. In particular, the
Participant may be prohibited from effecting certain share transactions if the
Participant has “inside information” regarding the Company. The applicable
restrictions are further discussed below. The Participant is advised to read the
discussion carefully to determine whether the insider trading rules could apply
to the Participant. If it is uncertain whether the insider trading rules apply,
the Company recommends that the Participant consult with his or her legal
advisor. Please note that the Company cannot be held liable if the Participant
violates the Dutch insider trading rules. The Participant is responsible for
ensuring compliance with these rules.
Prohibition Against Insider Trading. Dutch securities law prohibits insider
trading. Under Article 46 of the Act on the Supervision of the Securities Trade
1995, anyone who has “inside information” related to the Company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or its Dutch subsidiary
or affiliate who has inside information.
Given the broad scope of the definition of inside information, certain employees
of the Company or of a Participating Company working at its Dutch subsidiary or
affiliate may have inside information and thus are prohibited from engaging in a
transaction in securities of the Company in the Netherlands at a time when they
have such inside information.
By entering into the Option Agreement, the Participant acknowledges having read
and understood the notification above and acknowledges that it is the
Participant’s responsibility to comply with the Dutch insider trading rules.
UNITED KINGDOM
Tax and National Insurance Contributions Acknowledgment. The following provision
supplements Section 4.4 of the Option Agreement:
The Participant agrees that if he or she does not pay, or the Company or another
Participating Company does not withhold from the Participant, the full amount of
the Tax Obligations that the Participant owes due to the exercise of the Option,
or the release or assignment of the Option for consideration, or the receipt of
any other benefit in connection with the Option (the “Taxable Event”) within
ninety (90) days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then
the amount that should have been withheld shall constitute a loan owed by the
Participant to the Participant’s employer, effective ninety (90) days after the
Taxable Event. The Participant agrees that the loan will bear interest at the
official rate of HM Revenue and Customs (“HMRC”) and will be immediately due and
repayable by the Participant, and the Company or another Participating Company
may recover the loan at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Participant by the Participating
Company, by withholding in shares of Stock issued upon exercise of the Option or
from the cash proceeds from the sale of shares of Stock or by

 



--------------------------------------------------------------------------------



 



demanding cash or a cheque from the Participant. The Participant also authorizes
the Company to delay the issuance of any shares of Stock to him or her unless
and until the loan is repaid in full.
Notwithstanding the foregoing, if the Participant is an executive officer or
director (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an executive
officer or director and Tax Obligations are not collected from or paid by him or
her within ninety (90) days after the taxable event, the amount of any
uncollected Tax Obligations may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant will be responsible for reporting any income tax and National
Insurance Contributions due on this additional benefit directly to HMRC under
the self-assessment regime.
Joint Election for Pass-Through of Employer National Insurance Contributions.
The Participant acknowledges and agrees that participation in the Plan and the
exercise of the Option may, at the Company’s discretion, be subject to and
contingent upon the Participant’s prompt execution of the Inland Revenue
approved joint election in the form provided by the Company or its subsidiary,
transferring all or a portion of the Company’s (or its subsidiary’s) National
Insurance Contribution liability to the Participant.

2



--------------------------------------------------------------------------------



 



TRIDENT MICROSYSTEMS, INC.
FORM OF RESTRICTED STOCK AGREEMENT
(For US Participant)
     Trident Microsystems, Inc. (the “Company”) has granted to the Participant
named in the Notice of Grant of Restricted Stock (the “Grant Notice”) to which
this Restricted Stock Agreement (the “Agreement”) is attached an Award
consisting of Shares subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to and shall in
all respects be subject to the terms and conditions of the Trident Microsystems,
Inc. 2010 Equity Incentive Plan (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference. By signing the
Grant Notice, the Participant: (a) acknowledges receipt of and represents that
the Participant has read and is familiar with the Grant Notice, this Agreement,
the Plan and a prospectus for the Plan prepared in connection with the
registration with the Securities and Exchange Commission of the Shares (the
“Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
     All questions of interpretation concerning the Grant Notice, this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
     3. The Award.
          3.1 Grant and Issuance of Shares. On the Date of Grant, the
Participant shall acquire and the Company shall issue, subject to the provisions
of this Agreement, a number of Shares equal to the Total Number of Shares. As a
condition to the issuance of the Shares, the Participant shall execute and
deliver the Grant Notice to the Company, and, if required by the Company, an
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form provided by the Company.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than to satisfy applicable tax withholding, if
any, with respect to the issuance or vesting of the Shares) as a condition to
receiving the Shares, the consideration for which shall be past services
actually rendered or future services to be rendered to a Participating Company
or for its benefit. Notwithstanding the foregoing, if required by applicable
law, the Participant shall furnish consideration in the form of cash or past
services rendered to a Participating Company or for its benefit having a value
not less than the par value of the Shares issued pursuant to the Award.

 



--------------------------------------------------------------------------------



 



          3.3 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
the Shares with the Company’s transfer agent, including any successor transfer
agent, to be held in book entry form during the term of the Escrow pursuant to
Section 6. Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.
          3.4 Issuance of Shares in Compliance with Law. The issuance of the
Shares shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. No Shares shall
be issued hereunder if their issuance would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any Shares shall relieve the
Company of any liability in respect of the failure to issue such Shares as to
which such requisite authority shall not have been obtained. As a condition to
the issuance of the Shares, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.
     4. Vesting of Shares.
     Except as provided below in connection with a Change in Control, Shares
acquired pursuant to this Agreement shall become Vested Shares as provided in
the Grant Notice. For purposes of determining the number of Vested Shares
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
     5. Company Reacquisition Right.
          5.1 Grant of Company Reacquisition Right. Except to the extent
otherwise provided by the Superseding Agreement, if any, in the event that
(a) the Participant’s Service terminates for any reason or no reason, with or
without cause, or (b) the Participant, the Participant’s legal representative,
or other holder of the Shares, attempts to sell, exchange, transfer, pledge, or
otherwise dispose of (other than pursuant to an Ownership Change Event),
including, without limitation, any transfer to a nominee or agent of the
Participant, any Shares which are not Vested Shares (“Unvested Shares”), the
Participant shall forfeit and the Company shall automatically reacquire the
Unvested Shares, and the Participant shall not be entitled to any payment
therefor (the “Company Reacquisition Right”).
          5.2 Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” “Stock” and “Unvested Shares” for all purposes of the Company
Reacquisition Right with the same force and effect as the Unvested Shares
immediately prior to the Ownership Change Event, dividend, distribution or
adjustment, as the case may be. For purposes of determining the number of Vested
Shares following an Ownership Change Event, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.
          5.3 Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s

2



--------------------------------------------------------------------------------



 



Service any dividends and other distributions paid to the Participant in cash
with respect to Unvested Shares reacquired by the Company pursuant to the
Company Reacquisition Right.
     6. Escrow.
          6.1 Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.
          6.2 Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent to be held in book
entry form, as provided in Section 3.3, and the Participant agrees to deliver to
and deposit with the Agent each certificate, if any, evidencing the Shares and,
if required by the Company, an Assignment Separate from Certificate with respect
to such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 6 (the “Escrow”). Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy) or any other adjustment upon a change in the capital structure
of the Company, as described in Section 9, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event, dividend, distribution or change described in Section 9,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.
          6.3 Delivery of Shares to Participant. The Escrow shall continue with
respect to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant. As soon as practicable after
receipt of such notice, the Agent shall cause the Shares specified by such
notice to be delivered to the Participant, and the Escrow shall terminate with
respect to such Shares.
     7. Tax Matters.
          7.1 Tax Withholding.
               (a) In General. At the time the Grant Notice is executed, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 6 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.
               (b) Assignment of Sale Proceeds. Subject to compliance with
applicable law and the Company’s Trading Compliance Policy, if permitted by the
Company, the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form

3



--------------------------------------------------------------------------------



 



approved by the Company, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the shares becoming Vested
Shares on a Vesting Date as provided in the Grant Notice.
               (c) Withholding in Shares. The Company shall have the right, but
not the obligation, to require the Participant to satisfy all or any portion of
a Participating Company’s tax withholding obligations by withholding a number of
whole, Vested Shares otherwise deliverable to the Participant or by the
Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to the Award having, in any such
case, a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.
          7.2 Election Under Section 83(b) of the Code.
               (a) The Participant understands that Section 83 of the Code taxes
as ordinary income the difference between the amount paid for the Shares, if
anything, and the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Section 83. In this
context, “substantially vested” means that the right of the Company to reacquire
the Shares pursuant to the Company Reacquisition Right has lapsed. The
Participant understands that he or she may elect to have his or her taxable
income determined at the time he or she acquires the Shares rather than when and
as the Company Reacquisition Right lapses by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty
(30) days after the date of acquisition of the Shares. The Participant
understands that failure to make a timely filing under Section 83(b) will result
in his or her recognition of ordinary income, as the Company Reacquisition Right
lapses, on the difference between the purchase price, if anything, and the fair
market value of the Shares at the time such restrictions lapse. The Participant
further understands, however, that if Shares with respect to which an election
under Section 83(b) has been made are forfeited to the Company pursuant to its
Company Reacquisition Right, such forfeiture will be treated as a sale on which
there is realized a loss equal to the excess (if any) of the amount paid (if
any) by the Participant for the forfeited Shares over the amount realized (if
any) upon their forfeiture. If the Participant has paid nothing for the
forfeited Shares and has received no payment upon their forfeiture, the
Participant understands that he or she will be unable to recognize any loss on
the forfeiture of the Shares even though the Participant incurred a tax
liability by making an election under Section 83(b).
               (b) The Participant understands that he or she should consult
with his or her tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under Section 83(b) of the Code, which must
be filed no later than thirty (30) days after the date of the acquisition of the
Shares pursuant to this Agreement. Failure to file an election under Section
83(b), if appropriate, may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON
WHICH THE PARTICIPANT ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED.
THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS
THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE
COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
               (c) The Participant will notify the Company in writing if the
Participant files an election pursuant to Section 83(b) of the Code. The Company
intends, in the event it does not receive from the Participant evidence of such
filing, to claim a tax deduction for any amount which would otherwise be taxable
to the Participant in the absence of such an election.
     8. Effect of Change in Control.
     In the event of a Change in Control, the surviving, continuing, successor
or purchasing corporation or other business entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company’s rights and obligations
under the Award or substitute for the Award a substantially equivalent award for
the Acquiror’s stock. For purposes of this Section, the Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, for
each Share subject to the Award immediately prior to the Change

4



--------------------------------------------------------------------------------



 



in Control, the consideration (whether stock, cash, other securities or property
or a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled. Notwithstanding the foregoing,
Shares acquired pursuant to the Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided herein.
          To the extent that an Award is assumed, continued or substituted for
by the Acquiror, such Award shall be subject to accelerated vesting if, during
the during the period commencing upon the consummation of the Change in Control
and ending on the date occurring eighteen (18) months thereafter the
Participant’s Service is terminated without Cause or the Participant terminates
his or her Service for “Good Reason.” This accelerated vesting shall only be
applicable if the Participant executes a separation agreement and release and
such agreement and release becomes effective in accordance with its terms no
later than sixty (60) days following such termination, in which event the
accelerated vesting shall be effective on the date the separation agreement and
release becomes effective.
          For purposes of this Agreement, “Good Reason” shall be defined as the
occurrence of any of the following conditions without the Participant’s written
consent, which condition(s) remain(s) in effect thirty (30) days after written
notice to the Company from the Participant of such condition(s) and which notice
must have been given within ninety (90) days following the initial occurrence of
such condition(s):
          (i) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility as measured against the Participant’s authority, duties
or responsibilities immediately prior to (A) such diminution, or (B) a Change in
Control;
          (ii) a material decrease in the Participant’s “Base Salary Rate” or
“Annual Target Bonus Rate” (subject to applicable performance requirements with
respect to the actual amount of the Annual Target Bonus Rate earned and paid)
other than any such material decrease that occurs in connection with a decrease
that is imposed on all employees of the Participating Company Group (which shall
include the Acquiror) at the time of such decrease; or
          (iii) the relocation of the Participant’s work place to a location
that increases the regular commute distance between the Participant’s residence
and work place by more than thirty (30) miles (one-way).
In the event that a Participant continues his/her employment for a period of one
hundred eighty (180) days or more following the occurrence of any condition
constituting Good Reason, such condition shall no longer constitute Good Reason.
          In addition, for purposes of this Agreement, “Annual Target Bonus
Rate” means an amount equal to the aggregate of all annual incentive bonuses
that would be earned by the Participant at the targeted annual rate (assuming
attainment of 100% of all applicable performance goals) under the terms of the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year in which the Participant’s
termination occurs. For this purpose, annual incentive bonuses shall not include
signing bonuses or other nonrecurring cash incentive awards. Further, for this
purpose, “Base Salary Rate” means the greater of the Participant’s (i) monthly
base salary rate in effect immediately prior to his/her Termination, or
(ii) monthly base salary rate in effect immediately prior to a Change in
Control, in either case without giving effect to any reduction in the
Participant’s base salary rate that constitutes a Good Reason. For this purpose,
base salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.
          Notwithstanding anything in the Plan to the contrary, “Change in
Control” shall mean for purposes of this Agreement the occurrence of any of the
following:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person) “beneficial ownership” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or

5 



--------------------------------------------------------------------------------



 



indirectly, of stock of the Company representing more than percent (50%) of the
total combined voting power of the Company’s then-outstanding stock entitled to
vote generally in the election of directors;
          (ii) the Company is party to a merger or consolidation which results
in the holders of the voting stock of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;
          (iiii) the sale or disposition of all or substantially all of the
Company’s assets or consummation of any transaction having similar effect (other
than a sale or disposition to one or more subsidiaries of the Company); or
          (iv) a change in the composition of the Company’s Board within any
consecutive 12-month period as a result of which fewer than a majority of the
directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) above in which a majority of
the members of the board of directors of the Acquiror, immediately after such
transaction is comprised of directors who were members of the Board immediately
prior to consummation of such transaction.
     9. Adjustments for Changes in Capital Structure.
     Subject to any required action by the stockholders of the Company, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (other than regular,
periodic cash dividends paid on Stock pursuant to the Company’s dividend policy)
that has a material effect on the Fair Market Value of shares of Stock,
appropriate and proportionate adjustments shall be made in the number and kind
of shares of stock or other property subject to the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Stock pursuant to
the Company’s dividend policy, subject to Section 5.3) to which Participant is
entitled by reason of ownership of shares acquired pursuant to this Award will
be immediately subject to the provisions of this Award on the same basis as all
shares originally acquired hereunder. Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.
     10. Rights as a Stockholder, Director, Employee or Consultant.
     The Participant shall have no rights as a stockholder with respect to any
Shares subject to the Award until the date of the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the Shares are issued, except as provided in Section 9. Subject to the
provisions of this Agreement, the Participant shall exercise all rights and
privileges of a stockholder of the Company with respect to Shares deposited in
the Escrow pursuant to Section 6, including the right to vote such Shares and to
receive all dividends and other distributions paid with respect to such Shares,
subject to Section 5.3. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

6 



--------------------------------------------------------------------------------



 



     11. Legends.
     The Company may at any time place legends referencing the Company
Reacquisition Right and any applicable federal, state or foreign securities law
restrictions on all certificates representing the Shares. The Participant shall,
at the request of the Company, promptly present to the Company any and all
certificates representing the Shares in the possession of the Participant in
order to carry out the provisions of this Section. Unless otherwise specified by
the Company, legends placed on such certificates may include, but shall not be
limited to, the following:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”
     12. Transfers in Violation of Agreement.
     No Shares may be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of, including by operation of law, in any
manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Shares, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such Shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such Shares will
have been so transferred. In order to enforce its rights under this Section, the
Company shall be authorized to give a stop transfer instruction with respect to
the Shares to the Company’s transfer agent.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.
          13.2 Nontransferability of the Award. The right to acquire Shares
pursuant to the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          13.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.4 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.5 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

7 



--------------------------------------------------------------------------------



 



               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the parties may
deliver electronically any notices called for in connection with the Escrow and
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and notices in connection with the Escrow, as
described in Section 13.5(a). The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).
          13.6 Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
          13.7 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          13.8 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8 



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer
unto ____________________________________________ ____________________
(_________________) shares of the Capital Stock of TRIDENT MICROSYSTEMS, INC.
standing in the undersigned’s name on the books of said corporation represented
by Certificate No. herewith and does hereby irrevocably constitute and appoint
Attorney to transfer the said stock on the books of said corporation with full
power of substitution in the premises.

             
Dated: _____________________
     
 
   
 
      Signature    
 
           
 
           
 
      Print Name    

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.

 



--------------------------------------------------------------------------------



 



SAMPLE
Internal Revenue Service
______________________
______________________
[IRS Service Center
where Form 1040 is Filed]
Re: Section 83(b) Election
Dear Sir or Madam:
The following information is submitted pursuant to section 1.83-2 of the
Treasury Regulations in connection with this election by the undersigned under
section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

1.   The name, address and taxpayer identification number of the taxpayer are:

     
Name:
   
 
   

     
Address:
   
 
   
 
   
 
   

     
Social Security Number:
   
 
   

2.   The following is a description of each item of property with respect to
which the election is made:

____________________ shares of common stock of Trident Microsystems, Inc. (the
“Shares”), acquired from Trident Microsystems, Inc. (the “Company”) pursuant to
a restricted stock grant.

3.   The property was transferred to the undersigned on:

Restricted stock grant date: __________________
The taxable year for which the election is made is:
Calendar Year _______

4.   The nature of the restriction to which the property is subject:

The Shares are subject to automatic forfeiture to the Company upon the
occurrence of certain events. This forfeiture provision lapses with regard to a
portion of the Shares based upon the continued performance of services by the
taxpayer over time.

5.   The following is the fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) of the property with respect to which the election is made:

$ _________________ (______________ Shares at $ _____________ per share).
The property was transferred to the taxpayer pursuant to the grant of an award
of restricted stock.

6.   The following is the amount paid for the property:

No monetary consideration was provided in exchange for the Shares.

 



--------------------------------------------------------------------------------



 



7.   A copy of this election has been furnished to the Company, the corporation
for which the services were performed by the undersigned.

Please acknowledge receipt of this election by date or received-stamping the
enclosed copy of this letter and returning it to the undersigned. A
self-addressed stamped envelope is provided for your convenience.
Very truly yours,

     
 
  Date: _________________________________  
 
 

Enclosures
cc: Trident Microsystems, Inc.

2



--------------------------------------------------------------------------------



 



TRIDENT MICROSYSTEMS, INC.
FORM OF RESTRICTED STOCK UNITS AGREEMENT
(For US Participant)
     Trident Microsystems, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to and shall in all respects be subject to the terms conditions of the
Trident Microsystems, Inc. 2010 Equity Incentive Plan (the “Plan”), as amended
to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
               (a) “Dividend Equivalent Units” mean additional Restricted Stock
Units credited pursuant to Section 3.3.
               (b) “Units” mean the Restricted Stock Units originally granted
pursuant to the Award and the Dividend Equivalent Units credited pursuant to the
Award, as both shall be adjusted from time to time pursuant to Section 9.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
     All questions of interpretation concerning the Grant Notice, this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
     3. The Award.
          3.1 Grant of Units. On the Date of Grant, the Participant shall
acquire, subject to the provisions of this Agreement, the Number of Restricted
Stock Units set forth in the Grant Notice, subject to adjustment as provided in
Section 3.3 and Section 9. Each Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement one (1) share
of Stock.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Stock issued upon

 



--------------------------------------------------------------------------------



 



settlement of the Units, the consideration for which shall be past services
actually rendered or future services to be rendered to a Participating Company
or for its benefit. Notwithstanding the foregoing, if required by applicable
law, the Participant shall furnish consideration in the form of cash or past
services rendered to a Participating Company or for its benefit having a value
not less than the par value of the shares of Stock issued upon settlement of the
Units.
          3.3 Dividend Equivalent Units. On the date that the Company pays a
cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the total number of Restricted Stock Units
and Dividend Equivalent Units previously credited to the Participant pursuant to
the Award and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
     4. Vesting of Units.
     Except as provided below in connection with a Change in Control, Units
acquired pursuant to this Agreement shall become Vested Units as provided in the
Grant Notice. Dividend Equivalent Units shall become Vested Units at the same
time as the Restricted Stock Units originally subject to the Award with respect
to which they have been credited. For purposes of determining the number of
Vested Units following an Ownership Change Event, credited Service shall include
all Service with any corporation which is a Participating Company at the time
the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.
     5. Company Reacquisition Right.
          5.1 Grant of Company Reacquisition Right. Except to the extent
otherwise provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).
          5.2 Ownership Change Event, Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 9, any and all new, substituted or additional securities or
other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy, which shall be treated in accordance
with Section 3.3) to which the Participant is entitled by reason of the
Participant’s ownership of Unvested Units shall be immediately subject to the
Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the Ownership Change
Event, dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Units following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
     6. Settlement of the Award.
          6.1 Issuance of Shares of Stock. Subject to the provisions of
Section 6.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Unit to be settled on such date one (1) share
of Stock. Shares of Stock issued in settlement of Units shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

2



--------------------------------------------------------------------------------



 



          6.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice. Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
          6.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.
          6.4 Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
     7. Tax Withholding.
          7.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.
          7.2 Assignment of Sale Proceeds. Subject to compliance with applicable
law and the Company’s Trading Compliance Policy, if permitted by the Company,
the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares being acquired upon settlement of Units.
          7.3 Withholding in Shares. The Company shall have the right, but not
the obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.
     8. Effect of Change in Control.
     In the event of a Change in Control, except to the extent that the
Committee determines to cash out the Award in accordance with Section 13.1(c) of
the Plan, the surviving, continuing, successor or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue in full force
and effect the Company’s rights and obligations with respect to all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed

3



--------------------------------------------------------------------------------



 



if, following the Change in Control, the Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon settlement of the Unit to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Stock pursuant to the Change in Control. Notwithstanding the foregoing, in the
event of a Change in Control in which the Acquiror, does not assume or continue
the Company’s rights and obligations under any then outstanding Units subject to
time-based vesting or substitute for such Unit a substantially equivalent right
for the Acquiror’s stock, then the vesting and settlement of such Unit which is
not assumed, continued or substituted for shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change in
Control, provided the Participant is providing Services immediately prior to the
Change in Control. In addition, and notwithstanding anything in this Agreement
to the contrary, to the extent the Unit is subject to performance based vesting,
the vesting and settlement of such a Unit shall be accelerated in full
immediately prior to but conditioned upon the consummation of the Change in
Control (assuming for purposes of determining the extent of such acceleration
that one hundred percent (100%) of the target level of performance was
achieved), provided that Participant is providing Services immediately prior to
the Change in Control.
          To the extent that a Unit is assumed, continued or substituted for by
the Acquiror, such Unit shall be subject to accelerated vesting and settlement
if, during the period commencing upon the consummation of the Change in Control
and ending on the date occurring eighteen (18) months thereafter the
Participant’s Service is terminated without Cause or the Participant terminates
his or her Service for “Good Reason.” This accelerated vesting and settlement
shall only be applicable if the Participant executes a separation agreement and
release and such agreement and release becomes effective in accordance with its
terms no later than sixty (60) days following such termination, in which event
the accelerated vesting and settlement shall be effective on the date the
separation agreement and release becomes effective; provided, however, that if
the Unit constitutes Section 409A Deferred Compensation, the effective date of
the vesting shall occur on the date which is sixty (60) days from the qualifying
Separation from Service (as defined below) and the settlement shall occur on the
later of the date of vesting or the date determined pursuant to Section 12.1,
below.
          For purposes of this Agreement, “Good Reason” shall be defined as the
occurrence of any of the following conditions without the Participant’s written
consent, which condition(s) remain(s) in effect thirty (30) days after written
notice to the Company from the Participant of such condition(s) and which notice
must have been given within ninety (90) days following the initial occurrence of
such condition(s):
          (i) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility as measured against the Participant’s authority, duties
or responsibilities immediately prior to (A) such diminution, or (B) a Change in
Control;
          (ii) a material decrease in the Participant’s “Base Salary Rate” or
“Annual Target Bonus Rate” (subject to applicable performance requirements with
respect to the actual amount of the Annual Target Bonus Rate earned and paid)
other than any such material decrease that occurs in connection with a decrease
that is imposed on all employees of the Participating Company Group (which shall
include the Acquiror) at the time of such decrease; or
          (iii) the relocation of the Participant’s work place to a location
that increases the regular commute distance between the Participant’s residence
and work place by more than thirty (30) miles (one-way).
In the event that a Participant continues his/her employment for a period of one
hundred eighty (180) days or more following the occurrence of any condition
constituting Good Reason, such condition shall no longer constitute Good Reason.
          In addition, for purposes of this Agreement, “Annual Target Bonus
Rate” means an amount equal to the aggregate of all annual incentive bonuses
that would be earned by the Participant at the targeted annual rate (assuming
attainment of 100% of all applicable performance goals) under the terms of the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year in which the

4



--------------------------------------------------------------------------------



 



Participant’s termination occurs. For this purpose, annual incentive bonuses
shall not include signing bonuses or other nonrecurring cash incentive awards.
Further, for this purpose, “Base Salary Rate” means the greater of the
Participant’s (i) monthly base salary rate in effect immediately prior to
his/her Termination, or (ii) monthly base salary rate in effect immediately
prior to a Change in Control, in either case without giving effect to any
reduction in the Participant’s base salary rate that constitutes a Good Reason.
For this purpose, base salary does not include any bonuses, commissions, fringe
benefits, car allowances, other irregular payments or any other compensation
except base salary.
          Notwithstanding anything in the Plan to the contrary, “Change in
Control” shall mean for purposes of this Agreement the occurrence of any of the
following:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person) “beneficial ownership” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of stock of the
Company representing more than percent (50%) of the total combined voting power
of the Company’s then-outstanding stock entitled to vote generally in the
election of directors;
          (ii) the Company is party to a merger or consolidation which results
in the holders of the voting stock of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;
          (iiii) the sale or disposition of all or substantially all of the
Company’s assets or consummation of any transaction having similar effect (other
than a sale or disposition to one or more subsidiaries of the Company); or
          (iv) a change in the composition of the Company’s Board within any
consecutive 12-month period as a result of which fewer than a majority of the
directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) above in which a majority of
the members of the board of directors of the Acquiror, immediately after such
transaction is comprised of directors who were members of the Board immediately
prior to consummation of such transaction. Notwithstanding the foregoing, to the
extent that any amount constituting Section 409A Deferred Compensation would
become payable under this Agreement by reason of a Change in Control, such
amount shall become payable only if the event constituting a Change in Control
would also constitute a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A.
     9. Adjustments for Changes in Capital Structure.
     Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units

5



--------------------------------------------------------------------------------



 



originally acquired hereunder. Any fractional Unit or share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.
     10. Rights as a Stockholder, Director, Employee or Consultant.
     The Participant shall have no rights as a stockholder with respect to any
shares which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 3.3 and Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
     11. Legends.
     The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
     12. Compliance with Section 409A.
     It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in
Section 409A Deferred Compensation shall comply in all respects with the
applicable requirements of Section 409A (including applicable regulations or
other administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
          12.1 Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
          12.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.
          12.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant. The

6



--------------------------------------------------------------------------------



 



Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
          12.4 Advice of Independent Tax Advisor. The Company has not obtained a
tax ruling or other confirmation from the Internal Revenue Service with regard
to the application of Section 409A to the Award, and the Company does not
represent or warrant that this Agreement will avoid adverse tax consequences to
the Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that except as
provided in Section 8 in connection with a Change in Control, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
          13.2 Nontransferability of the Award. Prior to the issuance of shares
of Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          13.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.4 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.5 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by

7



--------------------------------------------------------------------------------



 



the Company, the delivery of the Grant Notice, as described in Section 13.5(a).
The Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 13.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 13.5(a).
          13.6 Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
          13.7 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          13.8 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8



--------------------------------------------------------------------------------



 



TRIDENT MICROSYSTEMS, INC.
FORM OF RESTRICTED STOCK UNITS AGREEMENT
(For Non-US Participant)
     Trident Microsystems, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to and shall in all respects be subject to the terms conditions of the
Trident Microsystems, Inc. 2010 Equity Incentive Plan (the “Plan”), as amended
to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
               (a) “Dividend Equivalent Units” mean additional Restricted Stock
Units credited pursuant to Section 4.3.
               (b) “Units” mean the Restricted Stock Units originally granted
pursuant to the Award and the Dividend Equivalent Units credited pursuant to the
Award, as both shall be adjusted from time to time pursuant to Section 10.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Certain Conditions of the Award.
          2.1 Compliance with Local Law. The Participant agrees that the
Participant will not acquire shares pursuant to the Award or transfer, assign,
sell or otherwise deal with such shares except in compliance with Local Law.
          2.2 Employment Conditions. In accepting the Award, the Participant
acknowledges that:
               (a) Any notice period mandated under Local Law shall not be
treated as Service for the purpose of determining the vesting of the Award; and
the Participant’s right to receive shares in settlement of the Award after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service and will not be extended by any notice period
mandated under Local Law. Subject to the foregoing and the provisions of the
Plan, the Company, in its sole discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.
               (b) The vesting of the Award shall cease upon, and no Units shall
become Vested Units following, the Participant’s termination of Service for any
reason except as may be explicitly provided by the Plan or this Agreement.
               (c) The Plan is established voluntarily by the Company. It is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement.

 



--------------------------------------------------------------------------------



 



               (d) The grant of the Award is voluntary and occasional and does
not create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past.
               (e) All decisions with respect to future Award grants, if any,
will be at the sole discretion of the Company.
               (f) The Participant’s participation in the Plan shall not create
a right to further Service with any Participating Company and shall not
interfere with the ability of with any Participating Company to terminate the
Participant’s Service at any time, with or without cause.
               (g) The Participant is voluntarily participating in the Plan.
               (h) The Award is an extraordinary item that does not constitute
compensation of any kind for Service of any kind rendered to any Participating
Company, and which is outside the scope of the Participant’s employment
contract, if any.
               (i) The Award is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
               (j) In the event that the Participant is not an employee of the
Company, the Award grant will not be interpreted to form an employment contract
or relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.
               (k) The future value of the underlying shares is unknown and
cannot be predicted with certainty. If the Participant obtains shares upon
settlement of the Award, the value of those shares may increase or decrease.
               (l) No claim or entitlement to compensation or damages arises
from termination of the Award or diminution in value of the Award or shares
acquired upon settlement of the Award resulting from termination of the
Participant’s Service (for any reason whether or not in breach of Local Law) and
the Participant irrevocably releases the Company and each other Participating
Company from any such claim that may arise. If, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen
then, by signing this Agreement, the Participant shall be deemed irrevocably to
have waived the Participant’s entitlement to pursue such a claim.
          2.3 Data Privacy Consent.
               (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among the
members of the Participating Company Group for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
               (b) The Participant understands that the Participating Company
Group holds certain personal information about the Participant, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Awards or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s

2



--------------------------------------------------------------------------------



 



participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any shares acquired upon settlement of the Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
     3. Administration.
     All questions of interpretation concerning the Grant Notice, this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
     4. The Award.
          4.1 Grant of Units. On the Date of Grant, the Participant shall
acquire, subject to the provisions of this Agreement, the Number of Restricted
Stock Units set forth in the Grant Notice, subject to adjustment as provided in
Section 4.3 and Section 10. Each Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement one (1) share
of Stock.
          4.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
          4.3 Dividend Equivalent Units. On the date that the Company pays a
cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the total number of Restricted Stock Units
and Dividend Equivalent Units previously credited to the Participant pursuant to
the Award and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
     5. Vesting of Units.
     Except as provided below in connection with a Change in Control, Units
acquired pursuant to this Agreement shall become Vested Units as provided in the
Grant Notice. Dividend Equivalent Units shall become Vested Units at the same
time as the Restricted Stock Units originally subject to the Award with respect
to which they have been credited. For purposes of determining the number of
Vested Units following an Ownership Change Event, credited Service shall include
all Service with any corporation which is a Participating Company at the time
the Service is

3



--------------------------------------------------------------------------------



 



rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
     6. Company Reacquisition Right.
          6.1 Grant of Company Reacquisition Right. In the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).
          6.2 Ownership Change Event, Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy, which shall be treated in accordance
with Section 4.3) to which the Participant is entitled by reason of the
Participant’s ownership of Unvested Units shall be immediately subject to the
Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the Ownership Change
Event, dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Units following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
     7. Settlement of the Award.
          7.1 Issuance of Shares of Stock. Subject to the provisions of
Section 7.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Unit to be settled on such date one (1) share
of Stock. Shares of Stock issued in settlement of Units shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 7.3, Section 7 or the Company’s Trading Compliance Policy.
          7.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice. Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
          7.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of United States
federal and state law and Local Law with respect to such securities. No shares
of Stock may be issued hereunder if the issuance of such shares would constitute
a violation of any applicable United States federal, state or foreign securities
laws, including Local Law, or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
          7.4 Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.

4



--------------------------------------------------------------------------------



 



     8. Tax Withholding.
          8.1 In General. Regardless of any action taken by the Company or any
other Participating Company with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
obligations (the “Tax Obligations”), the Participant acknowledges that the
ultimate liability for all Tax Obligations legally due by the Participant is and
remains the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends and (b) does not commit to structure
the terms of the grant or any other aspect of the Award to reduce or eliminate
the Participant’s liability for Tax Obligations. The Participant shall pay or
make adequate arrangements satisfactory to the Company to satisfy all Tax
Obligations of the Company and any other Participating Company at the time such
Tax Obligations arise. In this regard, the Participant hereby authorizes
withholding of all applicable Tax Obligations from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
withholding of all applicable Tax Obligations, if any, by each Participating
Company which arise in connection with the Award. The Company shall have no
obligation to process the settlement of the Award or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.
          8.2 Assignment of Sale Proceeds. Subject to compliance with applicable
law, including Local Law, and the Company’s Trading Compliance Policy, if
permitted by the Company, the Participant may satisfy the Tax Obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to a Participating Company of the proceeds of a sale with respect to
some or all of the shares being acquired upon settlement of Units.
          8.3 Withholding in Shares. If permissible under applicable law,
including Local Law, the Company shall have the right, but not the obligation,
to require the Participant to satisfy all or any portion of the Tax Obligations
by deducting from the shares of Stock otherwise deliverable to the Participant
in settlement of the Award a number of whole shares having a fair market value,
as determined by the Company as of the date on which the Tax Obligations arise,
not in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.
     9. Effect of Change in Control.
     In the event of a Change in Control, except to the extent that the
Committee determines to cash out the Award in accordance with Section 13.1(c) of
the Plan, the surviving, continuing, successor or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue in full force
and effect the Company’s rights and obligations with respect to all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. Notwithstanding the foregoing, in the event of a Change
in Control in which the Acquiror, does not assume or continue the Company’s
rights and obligations under any then outstanding Units subject to time-based
vesting or substitute for such Unit a substantially equivalent right for the
Acquiror’s stock, then the vesting and settlement of such Unit which is not
assumed, continued or substituted for shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change in
Control, provided the Participant is providing Services immediately prior to the
Change in Control. In addition, and notwithstanding anything in this Agreement
to the contrary, to the extent the Unit is subject to performance based vesting,
the vesting and settlement of such a Unit shall be accelerated in full
immediately prior to but conditioned upon the consummation of the Change in
Control (assuming for purposes of determining the extent of such

5



--------------------------------------------------------------------------------



 



acceleration that one hundred percent (100%) of the target level of performance
was achieved), provided that Participant is providing Services immediately prior
to the Change in Control.
          To the extent that a Unit is assumed, continued or substituted for by
the Acquiror, such Unit shall be subject to accelerated vesting and settlement
if, during the period commencing upon the consummation of the Change in Control
and ending on the date occurring eighteen (18) months thereafter the
Participant’s Service is terminated without Cause or the Participant terminates
his or her Service for “Good Reason.” This accelerated vesting and settlement
shall only be applicable if the Participant executes a separation agreement and
release and such agreement and release becomes effective in accordance with its
terms no later than sixty (60) days following such termination, in which event
the accelerated vesting and settlement shall be effective on the date the
separation agreement and release becomes effective.
          For purposes of this Agreement, “Good Reason” shall be defined as the
occurrence of any of the following conditions without the Participant’s written
consent, which condition(s) remain(s) in effect thirty (30) days after written
notice to the Company from the Participant of such condition(s) and which notice
must have been given within ninety (90) days following the initial occurrence of
such condition(s):
          (i) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility as measured against the Participant’s authority, duties
or responsibilities immediately prior to (A) such diminution, or (B) a Change in
Control;
          (ii) a material decrease in the Participant’s “Base Salary Rate” or
“Annual Target Bonus Rate” (subject to applicable performance requirements with
respect to the actual amount of the Annual Target Bonus Rate earned and paid)
other than any such material decrease that occurs in connection with a decrease
that is imposed on all employees of the Participating Company Group (which shall
include the Acquiror) at the time of such decrease; or
          (iii) the relocation of the Participant’s work place to a location
that increases the regular commute distance between the Participant’s residence
and work place by more than thirty (30) miles (one-way).
In the event that a Participant continues his/her employment for a period of one
hundred eighty (180) days or more following the occurrence of any condition
constituting Good Reason, such condition shall no longer constitute Good Reason.
          In addition, for purposes of this Agreement, “Annual Target Bonus
Rate” means an amount equal to the aggregate of all annual incentive bonuses
that would be earned by the Participant at the targeted annual rate (assuming
attainment of 100% of all applicable performance goals) under the terms of the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year in which the Participant’s
termination occurs. For this purpose, annual incentive bonuses shall not include
signing bonuses or other nonrecurring cash incentive awards. Further, for this
purpose, “Base Salary Rate” means the greater of the Participant’s (i) monthly
base salary rate in effect immediately prior to his/her Termination, or
(ii) monthly base salary rate in effect immediately prior to a Change in
Control, in either case without giving effect to any reduction in the
Participant’s base salary rate that constitutes a Good Reason. For this purpose,
base salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.
          Notwithstanding anything in the Plan to the contrary, “Change in
Control” shall mean for purposes of this Agreement the occurrence of any of the
following:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person) “beneficial ownership” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of stock of the
Company representing more than percent (50%) of the total combined voting power
of the Company’s then-outstanding stock entitled to vote generally in the
election of directors;

6



--------------------------------------------------------------------------------



 



          (ii) the Company is party to a merger or consolidation which results
in the holders of the voting stock of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;
          (iiii) the sale or disposition of all or substantially all of the
Company’s assets or consummation of any transaction having similar effect (other
than a sale or disposition to one or more subsidiaries of the Company); or
          (iv) a change in the composition of the Company’s Board within any
consecutive 12-month period as a result of which fewer than a majority of the
directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) above in which a majority of
the members of the board of directors of the Acquiror, immediately after such
transaction is comprised of directors who were members of the Board immediately
prior to consummation of such transaction.
     10. Adjustments for Changes in Capital Structure.
     Subject to any required action by the stockholders of the Company, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (other than regular,
periodic cash dividends paid on Stock pursuant to the Company’s dividend policy)
that has a material effect on the Fair Market Value of shares of Stock,
appropriate and proportionate adjustments shall be made in the number of Units
subject to the Award and/or the number and kind of shares or other property to
be issued in settlement of the Award, in order to prevent dilution or
enlargement of the Participant’s rights under the Award. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any and
all new, substituted or additional securities or other property (other than
regular, periodic cash dividends paid on Stock pursuant to the Company’s
dividend policy, which shall be treated in accordance with Section 4.3) to which
the Participant is entitled by reason of ownership of Units acquired pursuant to
this Award will be immediately subject to the provisions of this Award on the
same basis as all Units originally acquired hereunder. Any fractional Unit or
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number. Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.
     11. Rights as a Stockholder, Director, Employee or Consultant.
     The Participant shall have no rights as a stockholder with respect to any
shares which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 4.3 and Section 10. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
     12. Legends.
     The Company may at any time place legends referencing any applicable United
States federal or state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all

7



--------------------------------------------------------------------------------



 



certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that except as
provided in Section 8 in connection with a Change in Control, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.
          13.2 Nontransferability of the Award. Prior to the issuance of shares
of Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          13.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.4 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.5 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
          13.6 Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
          13.7 Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.5(a).

8



--------------------------------------------------------------------------------



 



          13.8 Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
          13.9 Country-Specific Terms and Conditions. Notwithstanding any other
provision of this Agreement to the contrary, the Award shall be subject to the
specific terms and conditions, if any, set forth in the Appendix to this
Agreement which are applicable to the Participant’s country of residence, the
provisions of which are incorporated in and constitute part of this Agreement.
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the specific terms and conditions applicable to such country will
apply to the Award to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan or this Agreement.
          13.10 Applicable Law. Except as provided pursuant to Section 13.7,
this Agreement shall be governed by the laws of the State of California as such
laws are applied to agreements between California residents entered into and to
be performed entirely within the State of California. For purposes of litigating
any dispute that arises directly or indirectly from the relationship of the
parties as evidenced by this Agreement, the parties hereby submit to and consent
to the jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of the County of Santa Clara, California,
or the federal courts of the United States for the Northern District of
California, and no other courts, where this Agreement is made and/or performed.
          13.11 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9



--------------------------------------------------------------------------------



 



APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
TRIDENT MICROSYSTEMS, INC.
RESTRICTED STOCK UNITS AGREEMENT
FOR NON-US PARTICIPANTS
This Appendix includes additional terms and conditions that govern the Award
granted to the Participant if he or she resides in one of the countries listed
below. Capitalized terms used but not defined in this Appendix have the meanings
set forth in the Plan or the Agreement.
PEOPLE’S REPUBLIC OF CHINA
The following terms and conditions are applicable only to citizens or passport
holders of the People’s Republic of China:
Discretionary Sale of Shares Upon Settlement by Non-Insider Employee. This
paragraph shall apply if the Participant is not subject to the Company’s Trading
Compliance Policy on the applicable Settlement Date under the Award. The
Participant acknowledges that the Company, in its sole discretion, may determine
it to be necessary or advisable to require an immediate sale by the Participant
of the shares of Stock issued to the Participant on any Settlement Date in order
to comply with Local Law. If the Company so determines, then by accepting this
Award, and without prior notification of such determination by the Company, the
Participant hereby:

  (i)   authorizes and directs the Company to deposit the shares of Stock
issuable to the Participant on the Settlement Date to an account established for
the benefit of the Participant in accordance with Section 7.3 of the Agreement
with a brokerage firm designated by the Company (the “Brokerage Firm”); and    
(ii)   irrevocably appoints the Company as the Participant’s agent to instruct
the Brokerage Firm to sell on behalf of the Participant at the prevailing market
price on the Settlement Date (or on the next trading day if the Settlement Date
is not a day on which the markets are open for trading) the shares of Stock
deposited with the Brokerage Firm on such Settlement Date; and     (iii)  
irrevocably assigns to the Company or any other Participating Company out of the
proceeds of such sale of shares an amount equal to the Tax Obligations required
to be withheld in accordance with Section 8 of the Agreement, and authorizes the
Company to instruct the Brokerage Firm to pay to the Company or another
Participating Company an amount equal to the Tax Obligations required to be
withheld; and     (iv)   authorizes and directs the Company to instruct the
Brokerage Firm to deliver the proceeds of such sale of shares, net of brokerage
commissions, fees and Tax Obligations withheld, to the Company for the benefit
of the Participant and to be deposited to a designated custodial account for
payment to the Participant; and     (v)   authorizes the Company and any other
Participating Company to provide to the Brokerage Firm information regarding the
details of the Award and the Tax Obligations, and authorizes the Brokerage Firm
to provide to the Company and any other Participating Company confirmation of
the details of the sale of the shares of Stock.

Mandatory Sale of Shares Upon Settlement by Insider Employee. This paragraph
shall apply if the Participant is subject to the Company’s Trading Compliance
Policy on the applicable Settlement Date under the Award. The Company shall
require an immediate sale by the Participant of the shares of Stock issued to
the Participant on each such Settlement Date under the Award. By accepting this
Award, the Participant hereby irrevocably appoints the Company as the
Participant’s agent and authorizes the Company, any other Participating Company,
and the Brokerage Firm to take each of the enumerated actions described in the
preceding paragraph in connection with each such sale of shares.

 



--------------------------------------------------------------------------------



 



Special Administration in China. The vesting of the Award and the Participant’s
ability to receive funds upon the sale of shares to be issued in settlement of
the Award, as described above, will be contingent upon the Company or its
Affiliate obtaining approval from the State Administration of Foreign Exchange
(“SAFE”) of the People’s Republic of China for the related foreign exchange
transaction and the establishment of a SAFE-approved bank account. The receipt
of funds by the Participant from the sale of the shares and the conversion of
those funds to the local currency must be approved by SAFE. In order to comply
with the SAFE regulations, the proceeds from the sale of the shares must be
repatriated to China through a SAFE-approved bank account established and
monitored by the Company or its Affiliate.
FRANCE
Acknowledgment. “En signant et renvoyant le présent document décrivant les
termes et conditions de mon attribution de récompense, je confirme ainsi avoir
lu et compris les documents relatifs à cette attribution (le Plan et ce contrat)
qui m’ont été communiqués en langue anglaise. J’en accepte les termes en
connaissance de cause.”
“By signing and returning this document providing for the terms and conditions
of my Award grant, I confirm having read and understood the documents relating
to this grant (the Plan and this Agreement) which were provided to me in
English. I accept the terms of those documents accordingly.”
HONG KONG
Securities Law Notice. The Award and shares of Stock issued upon settlement of
the Award do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company and its affiliates. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. These documents have not been
reviewed by any regulatory authority in Hong Kong. The Award is intended only
for the personal use of the Participant and may not be distributed to any other
person. If the Participant is in any doubt about any of the contents of the
Agreement, including this Appendix or the Plan, the Participant should obtain
independent professional advice.
Vesting of Awards and Sale of Shares. In the event that the Award vests and
shares of Stock are issued to the Participant within six months after the Date
of Grant, the Participant agrees that he or she will not dispose of any of such
shares prior to the date six months following the Date of Grant.
INDIA
The Participant must repatriate all proceeds received from the sale of shares of
Stock acquired upon settlement of the Award to India within ninety (90) days
following the date of sale. The Participant must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Participant’s
employer requests proof of repatriation. It is the Participant’s responsibility
to comply with applicable exchange control laws in India.
NETHERLANDS
Notification for Dutch Employees
The Participant has been granted an Award pursuant to which the Participant may
acquire shares of Stock. The Participant should be aware of the Dutch insider
trading rules, which may affect the sale of Stock. In particular, the
Participant may be prohibited from effecting certain share transactions if the
Participant has “inside information” regarding the Company. The applicable
restrictions are further discussed below. The Participant is advised to read the
discussion carefully to determine whether the insider trading rules could apply
to the Participant. If it is uncertain whether the insider trading rules apply,
the Company recommends that the Participant consult with his or her legal
advisor. Please note that the Company cannot be held liable if the Participant
violates the Dutch insider trading rules. The Participant is responsible for
ensuring compliance with these rules.

2



--------------------------------------------------------------------------------



 



Prohibition Against Insider Trading. Dutch securities law prohibits insider
trading. Under Article 46 of the Act on the Supervision of the Securities Trade
1995, anyone who has “inside information” related to the Company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or its Dutch subsidiary
or affiliate who has inside information.
Given the broad scope of the definition of inside information, certain employees
of the Company or of a Participating Company working at its Dutch subsidiary or
affiliate may have inside information and thus are prohibited from engaging in a
transaction in securities of the Company in the Netherlands at a time when they
have such inside information.
By entering into the Agreement, the Participant acknowledges having read and
understood the notification above and acknowledges that it is the Participant’s
responsibility to comply with the Dutch insider trading rules.
SINGAPORE
Securities Law Notice
The Award and the shares of Stock to be acquired upon settlement of the Award
are offered on a private basis and are therefore exempt from registration in
Singapore.
UNITED KINGDOM
Tax and National Insurance Contributions Acknowledgment. The following provision
supplements Section 8 of the Agreement:
The Participant agrees that if he or she does not pay, or the Company or another
Participating Company does not withhold from the Participant, the full amount of
the Tax Obligations that the Participant owes due to the vesting of the Award,
or the release or assignment of the Award for consideration, or the receipt of
any other benefit in connection with the Award (the “Taxable Event”) within
ninety (90) days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then
the amount that should have been withheld shall constitute a loan owed by the
Participant to the Participant’s employer, effective ninety (90) days after the
Taxable Event. The Participant agrees that the loan will bear interest at the
official rate of HM Revenue and Customs (“HMRC”) and will be immediately due and
repayable by the Participant, and the Company or another Participating Company
may recover the loan at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Participant by the Participating
Company, by withholding in shares of Stock issued upon settlement of the Award
or from the cash proceeds from the sale of shares of Stock or by demanding cash
or a cheque from the Participant. The Participant also authorizes the Company to
delay the issuance of any shares of Stock to him or her unless and until the
loan is repaid in full.
Notwithstanding the foregoing, if the Participant is an executive officer or
director (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an executive
officer or director and Tax Obligations are not collected from or paid by him or
her within ninety (90) days after the Taxable Event, the amount of any
uncollected Tax Obligations may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant will be responsible for reporting any income tax and National
Insurance Contributions due on this additional benefit directly to HMRC under
the self-assessment regime.
Joint Election for Pass-Through of Employer National Insurance Contributions.
The Participant acknowledges and agrees that participation in the Plan and the
vesting of the Award may, at the Company’s discretion, be subject to and
contingent upon the Participant’s prompt execution of the Inland Revenue
approved joint election in the form provided by the Company or its subsidiary,
transferring all or a portion of the Company’s (or its subsidiary’s) National
Insurance Contribution liability to the Participant.

3